           Case 2:21-cr-00122-GMN-NJK Document 34
                                               33 Filed 08/13/21
                                                        08/12/21 Page 1 of 4




 1    CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     District of Nevada
 3   ANDREW W. DUNCAN
     Assistant United States Attorney
 4   Nevada Bar Number 14702
     501 Las Vegas Blvd. South, Suite 1100
 5   Las Vegas, Nevada 89101
     PHONE: (702) 388-6336
 6   Andrew.Duncan@usdoj.gov

 7 Attorneys for the United States of America

 8                                   UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                       )   Case No. 2:21-cr-00122-GMN-NJK
                                                     )
                            Plaintiff,               )   Stipulation to Continue Pre-Trial
11
                                                     )   Motions Deadline
12        vs.                                        )
                                                     )
13   RONALD FORD,                                    )
                                                     )
14                         Defendant.                )
                                                     )
15

16              IT IS HEREBY STIPULATED AND AGREED by and between, Christopher Chiou,

17   Acting United States Attorney, District of Nevada, Andrew Duncan, Assistant United States

18   Attorney, representing the United States of America, and Andrew Wong, Esq., representing

19   Defendant Ronald Ford, that the Government’s pretrial motions deadline be continued to

20   September 2, 2021.

21   1.         On May 13, 2021, the parties filed a stipulation to continue both the Motions due date

22              and the trial date. (ECF No. 24)

23   2.         On May 14, 2021, the Court issued an Order to Continue the Motions due date and the

24              trial date. (ECF No. 25)
          Case 2:21-cr-00122-GMN-NJK Document 34
                                              33 Filed 08/13/21
                                                       08/12/21 Page 2 of 4




 1   3.     The May 14 Order required Motions to be filed by August 19, 2021, and Responses to be

 2          filed by September 2, 2021. Trial was set for November 1, 2021. Id.

 3   4.     The defendant filed a Motion to Suppress on August 3, 2021, 16 days before the Motions

 4          due date. (ECF No. 31)

 5   5.     The Government’s Response is now due on August 17, 2021.

 6   6.     Government’s counsel is preparing for trial in the case of United States v. James Bates,

 7          2:21-cr-00147-JAD-DJA. Trial is scheduled to commence on August 17, 2021.

 8   7.     The parties have agreed to extend the Government’s Response due date to the original

 9          stipulated date for the Response, September 2, 2021, taking into consideration the

10          Government’s trial schedule.

11   8.     The parties have agreed to extend the corresponding date for a Reply to any Response to

12          September 9, 2021.

13   9.     The defendant is not incarcerated and does not object to the request for continuance.

14          DATED this 12th day of August, 2021.

15

16   CHRISTOPHER CHIOU
     Acting United States Attorney
17

18
     /s/ Andrew Duncan                                    /s/ Andrew Wong
19   ANDREW DUNCAN                                        ANDREW WONG, Esq.
     Assistant United States Attorney                     Counsel for Defendant Ford
20

21

22

23

24

                                                      2
           Case 2:21-cr-00122-GMN-NJK Document 34
                                               33 Filed 08/13/21
                                                        08/12/21 Page 3 of 4




 1                                   UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                         )   Case No. 2:21-cr-00122-GMN-NJK
                                                       )
 4                          Plaintiff,                 )   Findings and Order on Stipulation
                                                       )
 5        vs.                                          )
                                                       )
 6   RONALD FORD,                                      )
                                                       )
 7                          Defendant.                 )
                                                       )
 8

 9              Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11   1.         On May 13, 2021, the parties filed a stipulation to continue both the Motions due date

12              and the trial date. (ECF No. 24)

13   2.         On May 14, 2021, the Court issued an Order to Continue the Motions due date and the

14              trial date. (ECF No. 25)

15   3.         The May 14 Order required Motions to be filed by August 19, 2021, and Responses to be

16              filed by September 2, 2021. Trial was set for November 1, 2021. Id.

17   4.         The defendant filed a Motion to Suppress on August 3, 2021, 16 days before the Motions

18              due date. (ECF No. 31)

19   5.         The Government’s Response is now due on August 17, 2021.

20   6.         Government’s counsel is preparing for trial in the case of United States v. James Bates,

21              2:21-cr-00147-JAD-DJA. Trial is scheduled to commence on August 17, 2021.

22   7.         The parties have agreed to extend the Government’s Response due date to the original

23              stipulated date for the Response, September 2, 2021, taking into consideration the

24              Government’s trial schedule.


                                                           3
           Case 2:21-cr-00122-GMN-NJK Document 34
                                               33 Filed 08/13/21
                                                        08/12/21 Page 4 of 4




 1   8.      The parties have agreed to extend the corresponding date for a Reply to any Response to

 2           September 9, 2021.

 3   9.      The defendant is not incarcerated and does not object to the request for continuance.

 4   10.     Accordingly, the parties request that the Court extend the Government’s Response to

 5           defendant’s Motion to Suppress deadline to September 2, 2021 and the deadline for

 6           Replies in support of said motions to September 9, 2021.

 7           THEREFORE, IT IS HEREBY ORDERED, that the Government shall have to and

 8   including September 2, 2021, to file its Response to defendant’s Motion to Suppress.

 9           IT IS FURTHER ORDERED, by and between the parties, that they shall have to and

10   including September 9, 2021, to file any Reply to the Government’s Response to Motion to

11   Suppress.

12           DATED August
                   this ____13,
                             day of August, 2021.
                                2021

13

14
                                                ____________________________________
15                                              HONORABLE
                                                UNITED STATES   GLORIA    M. NAVARRO
                                                                    MAGISTRATE
                                                United
                                                JUDGE  States District Court Judge
16

17

18

19

20

21

22

23

24

                                                      4
